Response to Amendment
This action is in response to Amendments made on 4/18/2022, in which: claims 1, 8-9, 13-17 are previously presented and claims 2-7, 10-12, 18-25 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a body worn structure with the particulars of the independent claims along with the front cover sheet and the rear cover sheet are in a closed state, the connecting portion is horizontally positioned between the rear cover sheet and the front cover sheet; the flexible enclosure is a covering body, and when the front cover sheet and the rear cover sheet are in an opened state, the rear cover sheet and the front cover sheet, after being horizontally connected through the connecting portion, are aligned on the back of the pet, the covering body covers the juxtaposed front cover sheet and the rear cover sheet; the front cover sheet and the rear cover sheet are arranged side by side in parallel position connected with the connecting portion therebetween in an open state, the connecting portion being as a hinge element to enable the rear cover sheet being closed or opened to retain the folded up flexible enclosure. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642         

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644